Case 2:20-cv-06803-RSWL-RAO Document 23 Filed 08/21/20 Page 1 of 6 Page ID #:428
 Case 2:20-cv-06803-RSWL-RAO Document 23 Filed 08/21/20 Page 2 of 6 Page ID #:429



 1                                 I. BACKGROUND
 2 A.     Factual Background
 3        Plaintiffs Backgrid USA, Inc. (“Backgrid”), Splash
 4 News and Picture Agency, LLC (“Splash News”), and
 5 Xposure Photo Agency, Inc. (“Xposure”) (collectively,
 6 “Plaintiffs”) are Hollywood’s largest celebrity-
 7 photograph agencies that regularly license celebrity-
 8 driven content to top-tier outlets such as TMZ,
 9 Entertainment Tonight, New York Post, and People
10 Magazine, as well as many television stations and media
11 outlets around the world.            Compl. ¶ 8, ECF No. 1.
12 Plaintiffs state that each license has been granted for
13 valuable consideration of up to hundreds of thousands
14 of dollars.         Id.   Defendant is an “entertainment
15 technology ecosystem that leverages creative content,
16 social amplification and proprietary data to deliver
17 shareable entertainment to diverse groups of
18 audiences.”         Id. ¶ 11.     Among Defendant’s properties is
19 Paper Magazine (“Paper”), a fashion and celebrity
20 driven magazine.          Id.    Defendant uses social media
21 platforms such as Instagram1 to promote Paper and engage
22 with potential readers.            Id.    Plaintiffs allege that
23 Defendant improperly reproduced, distributed,
24
          1
              “Instagram is a web-based photo and video sharing social
25 media platform through which users host and share user-generated
26 content.  Instagram provides an application for mobile devices
   that allows users to upload photos, apply digital filters to
27 those photos, and share them with others on Instagram and other
     social networking websites like Twitter and Facebook.”        Rodriguez
28 v. Instagram, LLC, C 12-6482, 2013 WL 3732883, at *1 (N.D. Cal.
     July 15, 2013).
                                         2
 Case 2:20-cv-06803-RSWL-RAO Document 23 Filed 08/21/20 Page 3 of 6 Page ID #:430



 1 displayed, and created unauthorized derivative works of
 2 their copyrighted photographs on Defendant’s social
 3 media accounts without consent or a license.                  Id. ¶ 13.
 4        Plaintiffs state that in order to minimize the
 5 damage Defendant caused, they caused certain Digital
 6 Millennium Copyright Act (“DMCA”) Takedown Notices to
 7 be issued to Instagram.           Id. ¶ 17.     Instagram took down
 8 the infringing content and later took the additional
 9 step of terminating or suspending the Instagram account
10 associated with Paper.          Id.    On July 15, 2020,
11 Instagram reported that Defendant had filed DMCA
12 counter-notifications, which represented that
13 Defendant’s lawyer had “a good faith belief that the
14 material in question was removed or disabled as a
15 result of mistake or misidentification.”                Id. ¶ 18.
16 B.     Procedural Background
17        On July 15, 2020, Defendant filed a complaint
18 against Plaintiffs, among others, alleging violations
19 of the Digital Millennium Copyright Act, violations of
20 the Racketeer Influenced and Corrupt Organizations Act,
21 intentional interference with economic advantage, and
22 unfair competition (the “First Action”).2                The First
23 Action is currently pending before another court in
24 this district.
25
26        2
            Since filing its complaint in the First Action, Defendant
27   has filed an amended complaint that no longer asserts claims for
     intentional interference with economic advantage or unfair
28   competition. See generally, Ex. A in Supp. of Decl. of Robert
     Tauler (“First Action FAC”), ECF No. 21-1.
                                     3
 Case 2:20-cv-06803-RSWL-RAO Document 23 Filed 08/21/20 Page 4 of 6 Page ID #:431



 1       Two weeks later, on July 29, 2020, Plaintiffs
 2 initiated the instant Action [1] in this Court stating
 3 claims for copyright infringement, declaratory relief
 4 and misrepresentation.          On August 4, 2020, Defendant
 5 filed the instant Motion [11] with this Court seeking
 6 dismissal of Plaintiffs’ Complaint under Federal Rule
 7 of Civil Procedure (“Rule”) 13(a) alleging that the
 8 claims asserted in this Action are compulsory
 9 counterclaims arising out of the same transactions or
10 occurrences as the First Action.
11       Two days after filing its Motion, on August 6,
12 2020, Defendant filed an Ex Parte Application
13 (“Application”) [14] seeking to advance the hearing
14 date of its Motion.         The Court denied Defendant’s
15 Application finding that Defendant “failed to establish
16 that it would be irreparably harmed by proceeding under
17 the regularly noticed motion schedule.”                Order re Ex
18 Parte Application (“Ex Parte Order”) 4:14-16, ECF No.
19 19.    In its Ex Parte Order, the Court vacated the
20 hearing on Defendant’s Motion and ordered that it be
21 deemed submitted upon receipt of the Reply or upon
22 expiration of the Reply deadline.              Id. at 5:2-4.
23       On August 11, 2020, Plaintiffs filed their
24 Opposition to the instant Motion [20].                On August 13,
25 2020, Defendant filed its Reply [21].               The next day, on
26 August 14, 2020, Plaintiffs filed their First Amended
27 Complaint (“FAC”) [22].
28 ///
                                        4
 Case 2:20-cv-06803-RSWL-RAO Document 23 Filed 08/21/20 Page 5 of 6 Page ID #:432



 1                             II. DISCUSSION
 2       Generally, when a plaintiff files an amended
 3 complaint as a matter of right under Rule 15(a), as
 4 Plaintiff did here, “the amended complaint supersedes
 5 the original, the latter being treated thereafter as
 6 non-existent.       Such filings typically moot all pending
 7 motions, however the court may exercise its discretion
 8 to consider a motion to dismiss the original complaint
 9 where the amended complaint fails to cure the defects
10 of the original complaint.”              IV Solutions, Inc. v.
11 Office Depot Employee Welfare Benefit Plan, EDCV 07-
12 1603-VAP (JCRx), 2008 WL 11343374, at *1 (C.D. Cal.
13 April 2, 2008) (citing Sloan v. Chico Unified School
14 Dist., No Civ. S-06-468, 2006 WL 1222965, at *2 n.1
15 (E.D. Cal. May 5, 2006)).           See Fed. R. Civ. P. 15(a)
16 (“A party may amend its pleading once as a matter of
17 course within: (A) 21 days after serving it, or (B) if
18 the pleading is one to which a responsive pleading is
19 required, 21 days after service of a responsive
20 pleading or 21 days after service of a motion under
21 Rule 12(b), (e), or (f), whichever is earlier.”).
22       Here, the Court declines to exercise its discretion
23 to consider Defendant’s Motion.             While Plaintiffs’
24 original Complaint and the recently filed First Amended
25 Complaint are similar in many ways, “the amended
26 complaint alleges facts . . . that do not appear in the
27 original complaint.”          Bisson v. Bank of America, N.A.,
28 C12-0995-JLR, 2012 WL 5866309, at *2 (W.D. Wash. Nov.
                                        5
 Case 2:20-cv-06803-RSWL-RAO Document 23 Filed 08/21/20 Page 6 of 6 Page ID #:433



 1 16, 2012).      Further, Defendant has not made any request
 2 to this Court to review its previously filed Motion in
 3 light of Plaintiffs’ First Amended Complaint.                  As such,
 4 the Court DENIES Defendant’s Motion as moot.
 5                            III. CONCLUSION
 6       For the reasons discussed above, the Court DENIES
 7 Defendant’s Motion as moot
 8
 9 IT IS SO ORDERED.
10
11 DATED: August 21, 2020                    /s/ Ronald S.W. Lew
12                                          HONORABLE RONALD S.W. LEW
                                            Senior U.S. District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        6
